UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 23, 2011 TRANS ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 0-23530 93-0997412 (State or other jurisdiction (Commission (IRS Employer of incorporation) File No.) Identification No.) 210 Second Street, P.O. Box 393, St. Mary's, West Virginia 26170 (Address of principal executive offices) Registrant's telephone number, including area code: (304) 684-7053 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 23, 2011, James K. Abcouwer submitted his resignation as a director on the company’s board of directors.Mr. Abcouwer was initially appointed as a director and chairman of the board on April 27, 2006 and subsequently resigned as chairman on June 23, 2010.He also served as our president, chief executive officer from January 6, 2006 until June 23, 2010. Mr. Abcouwer’s resignation was for personal reasons and was effective immediately.At the time of his resignation, there were no disagreements between Mr. Abcouwer and the company on any matter relating to the company's operations, policies or practices.We are presently reviewing possible candidates to fill the director vacancy, but have not named a replacement as of this date. Notes about Forward-looking Statements Statements contained in this current report which are not historical facts, may be considered "forward-looking statements," which term is defined by the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on current expectations and the current economic environment.We caution readers that such forward-looking statements are not guarantees of future performance. Unknown risks and uncertainties as well as other uncontrollable or unknown factors could cause actual results to materially differ from the results, performance or expectations expressed or implied by such forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANS ENERGY, INC. May 26, 2011
